Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Pursuant to preliminary amendment filed on October 4, 2019, claims 50-69 are currently pending. Therefore, claims 50-69 are examined on the merits to which the following grounds of rejection are applicable. 
Priority
This Application filed on October 3, 219, is a CON of  14/386,519 filed on  09/19/2014 (now abandoned) which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US13/31316, filed March 14, 2013. Applicants’ claim for the benefit of a prior-filed application parent provisional application 61/614,115 filed on March 22, 2012 and prior-filed application parent provisional application 61/614,112 filed on March 22, 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Thus, the earliest possible priority for the instant application is March 22, 2012.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 3/17/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 368 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Specification
Cross-Reference to Related Application.
The disclosure filed on 10/03/2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now abandoned U.S Application No 14/386,519. Appropriate correction is required.
Rejection, Obviousness Type Double Patenting - No Secondary Reference(s)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 50-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,631,974.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.
Claim 1 of  the ‘974 patent is drawn to a method for treating a skin condition of a patient, the method comprising: peri-operatively preparing a cell suspension from a skin tissue sample from the patient, wherein the cell suspension comprises dermal and epidermal cells from the skin tissue sample suspended in a nutrient solution; and administering the prepared cell suspension to a recipient region on the patient, wherein the method does not comprise in vitro culturing.. 
Claim 50 of the instant invention is drawn to a method for treating a chronic wound in skin of a patient, comprising: preparing an autologous cell suspension without in vitro culturing; and administering the cell suspension to the chronic wound of the patient to promote tissue regeneration at the chronic wound.
Because the instant claims are broadly directed to autologous cell suspension comprising a genus of cells and do not require for the cells to be suspended in a nutrient solution, the instant claims embrace the invention as set forth in claims 1-20 of the ‘974 patent. 
***
Claims 50-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50- 73 of copending Application No. 16/592,108, as per claims filed on 10/04/2019  in view of Notarnicola et al., (Ultrasound in Med. & Biol., Vol. 37, No. I, pp. 160-168, 2011). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/592,108.
Claim 59 of copending ‘108 is directed to a method of promoting tissue regeneration, the method comprising: providing a cell suspension comprising a population of cells from a skin tissue sample and platelet-enriched plasma; and applying the cell suspension to a recipient site of a patient.
Claim 50 of the instant invention is drawn to a method for treating a chronic wound in skin of a patient, comprising: preparing an autologous cell suspension without in vitro culturing; and administering the cell suspension to the chronic wound of the patient to promote tissue regeneration at the chronic wound.
The instant claims differ from claims 50-73 by no requiring platelet-enriched plasma . 
However, before the effective filing date of the claimed invention, it was known in the art that administration of platelet-rich plasma concentrate pretreated with 500 shock wave (SW) to cultures of osteoblast increase insulin-like growth factor binding protein 3 (IGFBP-3) and runt-related transcription factor 2 (RUNX2),  collagen type I, osteocalcin, insulin like growth factor 1 (IGF-1) and IGFBP-3, as evidenced by Notarnicola. The author discusses that extracorporeal shock wave treatment (ESWT) should stimulate osteogenesis also by indirect platelets-mediated network.
In view of the benefits of PRP concentrate pretreated with SW promoting IGFBP-3, RUNX2,  collagen type I, osteocalcin, IGF-1 and IGFBP-3, it would have been obvious for one of ordinary skill in the  art to further add to the autologous cell suspension platelet-enriched plasma to induce production of IGFBP-3, RUNX2,  collagen type I, osteocalcin, IGF-1 and IGFBP-3. Moreover, because the claims of copending ‘108 are broadly directed to providing a cell suspension comprising a population of cells from a skin tissue sample with or without in vitro culturing, the claims of copending ‘108 embrace the invention as set forth in claims 50-69 of the instant invention. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
***
Claims 50-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/690,941 as per claims filed on 3/9/2022, in view of Tkáčová  et. al ., (Scientific Papers: Animal Science and Biotechnologies, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 16/592,108.
Claim 1 of copending ‘941 is directed to a method for preparing cells for use in an epithelium-related procedure, comprising: preparing a suspension of cells from an epithelial tissue sample, wherein said cells are exposed to at least three stress conditions thereby inducing expression of a heat shock protein by the cells; and applying the suspension of cells and the heat shock protein to a recipient site on a patient.
Claim 50 of the instant invention is drawn to a method for treating a chronic wound in skin of a patient, comprising: preparing an autologous cell suspension without in vitro culturing; and administering the cell suspension to the chronic wound of the patient to promote tissue regeneration at the chronic wound.
The instant claims differ from claims 50-73 by no requiring a heat shock protein. 
However, before the effective filing date of the claimed invention, Tkáčová  et. al ., teaches that HSP70 family is necessary for protein synthesis, translocation, and folding.
In view of the benefits of  the HSP70 family promoting synthesis, translocation, and folding, it would have been obvious for one of ordinary skill in the  art to further add to the autologous cell suspension HSP70. Moreover, because the claims of copending ‘941 are directed to a suspension of cells from an epithelial tissue sample, the claims of the instant invention embrace the claims as set forth in claims 1-16 of copending Application No. 17/690,941.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Nature of the invention
A major embodiment of the instant invention is the preparation of a cell suspension from epithelial tissue sample from skin tissue, wherein, “the viable cells can be derived from a dermal layer, epidermal layer, or both a dermal and an epidermal layer of the skin tissue sample, and the population of cells can comprise keratinocytes, melanocytes, fibroblasts, Langerhans cells, or any combination of the foregoing. In some embodiments, the population of cells can include skin stem cells and/or other skin cells”. (Paragraph [0014] of the published application). Furthermore, the specification provides support for harvesting of skin stem cells that are generally found in the basal layer of the epidermis and at the base of hair follicles. The present invention allows for the targeted harvesting of these cells from near the dermal-epidermal junction and from the dermal and/or epidermal layers of the skin. (Paragraph [0041] of the published application). Moreover, the specification discloses scraping cells from the dermal-epidermal junction and the dermal layer to harvest cells to include both skin stem cells and non-stem cells (Paragraph [0051] of the published application). Thus the instant invention provides support for cell suspensions that are produced by dissociating a skin tissue graft sample (dermis and epidermis). Harvesting cells in a reservoir containing a nutrient solution (e.g, a nutrient solution  (i) free of serum xenogenic to the patient, (ii) capable of maintaining the viability of the harvested cells, and (iii) suitable for direct application to a recipient site on the patient (paragraph [0050] of the published application), wherein the harvested suspension is then passed through a cell filter to move large cellular congregates and other unwanted materials and the filtered suspension of cells may then optionally be aspirated into a dispersing means (e.g., syringe) and applied directly to the recipient site (paragraphs [0098]-[0099]) of the published application. 
Moreover, the specification teaches the preparation of Hyaluronic acid (HA) and NINJA.TM. hydrogels (hyaluronic acid with collagen [purified hyaluronic, and combining it with a native (non-cross linked) type I/III collagen])(paragraphs [0147][0149]). Example 3 evidences that  HA hydrogels increase the viability and migration of human stratum basale epidermal Keratinocytes from adult donors. Figure 6 illustrates cells migrating in hydrogel formulations of HA and combinations of collagen and HA, e.g., 30 mg polymer/ml ("NINJA30"), and 10 mg/mL("NINJA10"), with NINJA10 leading (paragraphs [0149] [0153]). Figure 7 illustrates that of all the hydrogels NINJA10 resulted in the highest healing (paragraph [0156]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 50, 55-57, 59-61, 63, 65, 68  and 69 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022).

Regarding claim 50, Olsson et al. shows a new method for treating patients with leukoderma using a melanocyte-enriched cell suspension having the advantage that cell culture is not needed in an out-patient clinic (abstract; page 644; col. 1). Olsson et al. discloses obtaining a cell suspension of from the basal cell layer and about half of the stratum spinosum which has been isolated from a biopsy of a very superficial sample of the patient (page 645; col. 1; page 646; col. 1). Application of the cell suspension on the denuded areas of the patient resulted in repigmented skin (page 646; col. 2, last paragraph). Note that Vitiligo, also called leucoderma, is a long-term skin condition characterized by patches of the skin losing their pigment. Thus Olsson et al., discloses treatment of a chronic wound skin of a patient as required in claim 50. 
Regarding claim 55, Olsson et al., discloses the method of claim 50. Moreover, Olsson teaches a sample of pigmented skin from a donor site of a patient (Materials and Methods, left column, page 645), falling within the scope of obtaining a skin tissue sample from a patient to obtain “a suspensions thus contained cells from the basal cell layer and about half of the stratum spinosum, but nothing above that layer” and mixing the suspension with the M2 medium (page 646; col. 1). (claim 55). 
Regarding claims 56 and 57, Olsson et al., discloses the method of claims 50 and 55. Moreover, Olson discloses that the skin sample was placed in a Spinner modified minimum essential medium (MEM) supplemented with penicillin and streptomycin, washed with trypsin/EDTA in Joklik’s modified MEM in a Petri dish, and refurnished with said trypsin/EDTA solution (Materials and Methods, right column, page 645), falling with the scope of exposing the skin tissue sample to trypsin to dissociate cellular layers in the skin (claims 56-57).
Regarding claim 59, Olsson et al., discloses the method of claims 50 and 55. Moreover, Olson discloses that a very superficial sample (3–30 cm2) was taken with a Goulian biopsy knife, fitted with a 006 shield (E.Weck & Co, Princeton, NC, U.S.A.), falling within the scope of cutting (claim 59). 
Regarding claims 60 and 61, Olsson et al., discloses the method of claims 50 and 55. Moreover, Olsson discloses that the skin sample was torn into pieces and incubated at 37[Symbol font/0xB0]C for about 50 minutes, falling within the scope of “wherein the population of cells comprises viable cells from an epidermal layer and dermal layer from the skin tissue sample”. After removing trypsin/EDTA solution and separating the epidermis from the dermis, the dermis was transferred to a test tube containing a M2 melanocyte medium (a serum-free DMEM/F-12 and HEPES-based medium) and then vortexed. The dermal pieces were then discarded. The separated epidermis was processed into smaller fragments and added to same test tube. The Petri dish in which the skin sample was incubated was rinsed twice using Joklik’s medium, which was also added to the test tube. The tube containing dermis, separated epidermis, and rinse liquid was vortex-mixed and centrifuged twice. Finally, the formed pellet was resuspended in M2 melanocyte medium (e.g, a nutrient solution to create a cells suspension as recited in claim 55).
Regarding claims 63 and 65, Olsson et al., discloses the method of claims 50 and 55. Moreover, Olsson discloses that basic fibroblast growth factor was added to the M2 medium (page 646; col. 1). 
Regarding claims 68-69, Olsson et al., discloses the method of claim 50. Moreover, Olsson discloses the produced cell suspension comprises cells from the basal layer and about half of the stratum spinosum (Materials and Methods, left column, page 646) including melanocytes (page 644; col. 2), was transferred to a syringe for application. 
Thus by teachings all the claimed limitations, Olsson et al. anticipates the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 51-54, 58 and 67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50, 56, 63 and  65 above, and further in view of Hoeffler et al. (Pub. No. US 2001/0048917 A1; of record; number 1 of IDS filed on 3/17/2022) and Rolland et al., (US Patent 8,323,638).
Regarding claims 50, 56, 63 and 65, Olsson renders obvious the claimed methodology, as iterated above in the 102 rejection, the content of which is incorporated herein, in its entirety.  Moreover, Olsson et al. demonstrates the effectiveness of the disclosed method on patients with vitiligo, piebaldism, halo naevi, naevus depigmentosus, or chemical leukoderma new skin formed after 6-12 months of applying the cell suspension (page 647; Figures 1 and 2). 
Olsson et al., does not teach treatment of different types of ulcers as recited in claims 51-54. Olsson does not teach other enzymes as recited in claim 58. Olsson does not teach the  growth factors recited in claim 65 67.  
Regarding claims 51-54, cell skin suspensions have been used in the art to address different skin conditions. Hoeffler et al., for instance, teaches using a slurry of keratinocytes and fibroblasts to treat an individual having a skin disease, injury, wound, burn, scar, augmentation, or replace a skin area in the body (paragraphs [0073]-[0075]). Furthermore, Rolland et al., teaches treatment of cutaneous wounds which are chronic wounds including a neuropathic ulcer, a pressure sore, an arterial ulcer, a venous ulcer, a mixed arterio-venous ulcer, or a diabetic ulcer (Rolland et al., claims 12-15). 
It would have been obvious to combine the methods of Olsson on a cell skin suspensions to treat a patient’s skin area, Hoeffler on treatment with a cells suspension of keratinocytes and fibroblasts of a skin disease, injury, wound, burn, scar, augmentation, or replace a skin area in the body, and Rolland on treatment of chronic wounds including a neuropathic ulcer, a pressure sore, an arterial ulcer, a venous ulcer, a mixed arterio-venous ulcer, or a diabetic ulcer to arrive at the claimed invention with a reasonable expectation of success, particularly because Olsson et al. demonstrates the effectiveness new skin formation after 6-12 months of applying the cell suspension. It can be predicted that such modification to the disclosed method would advantageously furnish new skin. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 58, Olsson et al., renders obvious the method of claims 50, 55 and 56. It it is known in the art that protease enzymes other than trypsin are capable of cleaving peptide bonds. Like trypsin, collagenase is capable of dissociating skin tissue as substantiated by Hoeffler et al.. Hoeffler et al. teaches obtaining keratinocytes and fibroblasts from a skin tissue through treatment with either trypsin or collagenase (paragraphs [0059]). 
A person with ordinary skill in the art at the time of invention would have therefore utilized collagenase instead of trypsin in Olsson et al.’s method and expect that skin tissue dissociation would still be achieved such that cells could be isolated. Substitution of one known element for another known element, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
	Regarding claim 67, Olsson et al., renders obvious the method of claims 50, 55, 63 and 65. In particular, Olsson discloses that basic fibroblast growth factor was added to the M2 medium (page 646; col. 1). Olsson et al., does not teach the growth factors recited in claim 67.
However, Hoeffler et al. discloses other growth factors included in the keratinocyte/fibroblast slurry such as heparin binding growth factor (hbgf), transforming growth factor alpha or beta, alpha fibroblastic growth factor (FGF), epidermal growth factor (TGF) and vascular endothelium growth factor (VEGF), nerve growth factor (NGF)(paragraph [0057] of the published application).
A person with ordinary skill in the art at the time of invention would have found obvious to substitute Olsson’s basic fibroblast growth factor with Hoeffler’s  transforming growth factor alpha or beta with a reasonable expectation of success. Substitution of one known element for another known element, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
***
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50 and 55 above, and further in view of Harvey (“Blood, Fluids, Electrolytes, and Hematologic Drugs”, In Remington’s Pharmaceutical Sciences, 17th Edition; Gennaro et al., Ed.; Mack Publishing Company: Easton, PA; 1985; pages 816-842; of record; number 204 of IDS filed on 3/17/2022).
Regarding claims 50 and 55, Olsson renders obvious the claimed methodology, as iterated above in the 102 rejection the content of which is incorporated herein, in its entirety.  

Olsson et al. differs from both claims in that the skin cells are suspended in M2 melanocyte medium.
Nevertheless, solutions that mimic extracellular fluids in the body have served as carriers for therapeutic agents. Hendrickson et al., for instance, teaches that Hartmann’s solution is a pH 6.0-7.5 solution containing calcium chloride, potassium chloride, sodium chloride, and sodium lactate in water that has been used as a fluid and electrolyte replenisher (Lactated Ringer’s Injection, left column, page 822). Hendrickson et al. states that electrolytes are critical for proper functioning of cells (Electrolytes and Systematic Buffers, left column, page 832). A solution of sodium chloride more closely resembles the composition of the extracellular fluid of the body than solutions of any other single salt. At a concentration of 0.9%, sodium chloride solution has approximately the same osmotic pressure as body fluids and is also known as physiological saline (Sodium Chloride, left column, page 835). It has acted as a vehicle for drugs, applied topically to intact or exposed tissues for irrigation, and used as an electrolyte replenisher for maintaining or replacing extracellular fluid. Given that Hartmann’s solution and physiological saline mimic extracellular fluids, it would have been obvious for one with ordinary skill in the art at the time of invention to replace the M2 melanocyte medium in Olsson et al.’s method with Hartmann’s solution or physiological saline and have reasonable expectation that electrolytes would be provided to the skin cells. Simple substitution of one known element for another to obtain predictable results is the basis for obviousness. Id.
***
Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record; number 273 of IDS filed on 3/17/2022) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50, 56 and  63 above, and further in view of Lindquist, et al. (Annu. Rev. Genet. 1988. 22: 631-77; of record; number 234 of IDS filed on 3/17/2022)
Regarding claims 50, 56 and  63, Olsson renders obvious the claimed methodology, as iterated above in the 102 rejection, the content of which is incorporated herein, in its entirety.  In particular, Olsson discloses that basic fibroblast growth factor was added to the M2 medium as one exogenous agent (page 646; col. 1).
Olsson does not teach heat shock proteins as one exogenous agent.
However, before the effective filing date of the claimed invention it was known in the art that HSP70 family is necessary for protein synthesis, translocation, and folding. For instance, Lindquist et al., is a review paper teaching that hsps have a protective function is the strong correlation between their induction and the induction of thermotolerance which has been observed in both cultured cells and in vivo in a wide variety of organisms including mice (page 633, second paragraph).
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Olsson and Lindquist to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of inducing thermotolerance in a cell suspension exposed to at least a heat shock protein as the exogenous agent. In addition, it would have been obvious to the ordinary artisan that the known techniques of Lindquist et al., could have been applied to the method of Olsson et al with predictable results because the known techniques of Lindquist et al., predictably results in methods useful for inducing thermotolerance of cells  both in vivo and in vitro by HSP90 (page 633, second paragraph).
***
Claim 66 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olsson et al. (British Journal of Dermatology 1998, Vol. 138, pages 644-648; of record) as evidenced by Wikipedia (Vitiligo - Wikipedia Page 1 of 10; downloaded on 6/12/2022), as applied to claims 50, 56 and 63 above, and further in view of Okuda et al., (2003; J. Periodontol. 74, 849–857)
Regarding claims 50, 56 and  63, Olsson renders obvious the claimed methodology, as iterated above in the 102 rejection, the content of which is incorporated herein, in its entirety.  In particular, Olsson discloses that basic fibroblast growth factor was added to the M2 medium as one exogenous agent (page 646; col. 1).
Olsson does not teach platelet-enriched plasma as one exogenous agent.
Okuda et al., discloses that platelet-rich plasma (PRP) is a fraction of plasma, in which platelet-derived growth factor (PDGF) and transforming growth factor-beta (TGF-β) are thought to be concentrated (abstract). Furthermore, Okuda et al., teaches PRP modulates cell proliferation in a cell type-specific manner similar to what has been observed with TGF-β1. Moreover, Okuda et al., evidences in vivo and in vitro PRP induced proliferation of gingival fibroblastic, oral epithelial, osteoblastic and periodontal ligament (PDL) cells, where osteoblastic DNA synthesis and cell division was induced but epithelial cell division was suppressed (abstract; page 850; col. 1). 
To determine regenerative effects of PRP on the human skin wound repair and regeneration process, it would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Olsson and Okuda to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of inducing cell proliferation in a cell type-specific manner by using PRP preparations as a source of PDGF and TGF-β. In addition, it would have been obvious to the ordinary artisan that the known techniques of Okuda et al., could have been applied to the method of Olsson et al with predictable results because the known techniques of Okuda et al predictably results in methods useful for in vitro and in vivo modulation of osteoblastic, epithelial, fibroblastic, and periodontal ligament cells in a cell specific manner.

Citations made record  in PTO-892 to complete the record
Burnouf et al., Blood-derived biomaterials and platelet growth factors in regenerative medicine. Blood Reviews 27 (2013) 77–89
Conclusion
Claims 50-69 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633